Citation Nr: 0530801	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
herniated nucleus pulposus at L4-5 and L5-S1 with left foot 
drop, status post laminectomy performed at the VA Medical 
Center (VAMC) in February 1985.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to 38 U.S.C.A. § 1151 
benefits on the basis that the veteran had not submitted new 
and material evidence to reopen his claim.  In July 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The issue of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1991, the RO denied entitlement to compensation 
benefits under 38 U.S.C. 351 (currently 38 U.S.C.A. § 1151) 
on the basis that the medical records did not show evidence 
of any accident, carelessness, negligence, or error in 
judgment on the part of the VA medical personnel in regard to 
treatment and surgery during the hospital stay from January 
1985 to March 1985.  The veteran was notified of this 
decision and his procedural rights, but did not file an 
appeal.

2.  Evidence received since the April 1991 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151.




CONCLUSION OF LAW

1.  The April 1991 RO decision denying the claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the April 1991 RO 
decision is new and material, and the claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of reopening a claim of 
entitlement to 38 U.S.C.A. § 1151 benefits based on new and 
material evidence has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in reopening the 
veteran's claim.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The RO originally denied entitlement to compensation benefits 
under 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151) by rating 
decision in April 1991.  Evidence available at that time 
included March 1980 private medical records and VA medical 
records dated from February 1983 to May 1990.  

A March 1980 private hospital record shows a hemilaminectomy 
was performed on the left L3-4 and L4-5 with excision of 
discs at both spaces.  The pre and post-operative diagnosis 
was herniated lumbar disc, L4-5, left and L3-4 left.

VA medical records dated from February 1983 to September 1983 
show findings of herniated intervertebral disc L5-S1, 
degenerative lumbar spondylosis, and lumbar spine pain with 
radiculopathy to the left side and numbness in the left foot.  

A January 1985 VA clinical record notes that the veteran had 
a laminectomy of L3-4 six years ago with good results, and an 
exacerbation of low back pain two years ago.  He also had an 
electromyograph and nerve conduction study because of left 
leg paresthesia and numbness in the toes.

A February 19, 1985 medical record signed by the counseling 
physician and the veteran shows the veteran was counseled on 
the nature of the procedure to surgically remove a herniated 
disc at L4-5 level and explore adjacent levels, including the 
attendant risks involved and expected results.

A February 20, 1985 VA operative report shows the veteran 
underwent exploration of the L4, L5 interspace with a 
discectomy at the L4, L5 interspace at that level.  He had a 
bulging disc with scar and some bony impingement upon the L5 
nerve root.  Postoperatively, the veteran gained a great 
amount of relief from his leg pain and was able to straight 
leg raise 70 degrees on the left before having any pain in 
the back at all.  He had only a very minor amount of pain in 
the hip, and was ambulatory with a cane.

In March 1985, a VA orthopedic clinical record shows the 
veteran as status post L4-5 discectomy and was unable to work 
until re-evaluted in April 1985.  A June 1985 vocational 
rehabilitation note shows a recommendation for light work 
with supervision for a designated time.  

A July 1985 orthopedic clinical note shows much pain relief 
since the February 1985 laminectomy at L4-L5; but there were 
complaints of weakness in his left lower extremity, decreased 
left ankle jerk, and decreased sensory in L5 distribution to 
left foot.  

A September 1985 VA orthopedic clinical record shows good 
pain relief post operation but residual weakness in left 
lower extremity, and increased pain in lower back and left 
hip over the past several weeks.  The assessment was status 
post left hemilaminectomy with L4/5 dissection and residual 
left L5 nerve root deficit.

A January 1986 VA clinical record indicates that the veteran 
was unable to do heavy labor and was unemployable, as 
concurred by vocational rehabilitation in June 1985.  

In March 1986, a VA medical record shows complaints of 
increased discomfort in his lower back since his most recent 
surgery.  An August 1986 VA orthopedic clinical record shows 
recurrent herniated nucleus pulposus times three years and 
back surgery times two years with left foot drop, unchanged 
since March 1986.

VA medical records dated from November 1986 to May 1990 shows 
complaints of chronic low back pain secondary to severe disc 
disease with left radiculopathy and weakness and left foot 
drop.  

In April 1991, the RO denied the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C. § 351 
(currently 38 U.S.C.A. § 1151), on the basis that the medical 
records did not show evidence of any accident, carelessness, 
negligence, or error in judgment on the part of the VA 
medical personnel in regard to treatment and surgery during 
the hospital stay from January 1985 to March 1985.  The 
veteran was notified of this decision and his procedural 
rights in May 1991, but did not file an appeal.  As such, the 
April 1991 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.302 (a).  

In March 2002, the veteran filed an application to reopen his 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151.  Evidence received since that time 
includes VA medical records dated from February 1998 to March 
2004, a copy of an October 1986 evaluation for special 
vocational training with supporting records, and duplicate 
copies of VA medical records previously submitted.  The 
veteran also testified at a July 2005 Board hearing.  

Supporting records accompanying the October 1986 evaluation 
for special vocational training show a diagnosis of herniated 
nucleus pulposus L4-L5 with left foot drop and history of 
status post laminectomy, left L3-4 and L4-5.  

VA medical records dated from February 1998 to October 2003 
show ongoing complaints of low back pain, status post spinal 
surgery in 1985 with nerve damage, muscle atrophy, weakness 
in the left leg, left radiculopathies, and March 2003 MRI 
findings of high grade degenerative stenosis at the central 
canal and intervertebral nerve root canals at the L2-3 
through the L5-S1 levels.  

A November 2003 VA podiatry record shows an assessment of 
drop foot due to nerve injury from back surgery with muscle 
wasting and muscle atrophy of the left lower extremity.  

A March 2004 VA neurology consult notes that after the 1985 
surgery, the veteran woke up and was unable to use his left 
lower leg and has never regained this function.  The examiner 
found that the veteran has severe wasting of the left lower 
leg and advised him that there was no technology to repair 
the nerves that have been cut or damaged to this extent.

At the July 2005 Board hearing, the veteran testified that 
after his back surgery he was in the hospital about six to 
eight weeks and wore braces on his left foot when they 
discharged him.  He indicated that at the time of the surgery 
he signed a form that told him what the doctors were going to 
do and warned him that he could die because everything works 
off of his spine.  He also stated that in addition to nerve 
damage he has discoloration in his left leg and it is much 
smaller and turned sideways.  He noted that he has a little 
bit of feeling in his leg but cannot move his ankle, and with 
the brace his foot just falls over, like his leg is dead.  He 
also stated that when putting on his pants leg he has to 
catch hold of the wall because he cannot stand on that leg.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in June 2002, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the VA medical records dated from 
February 1998 to March 2004 are new and material.  The 
evidence is new because it was not submitted previously to 
the RO, and the RO did not consider it in its initial rating 
decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it shows ongoing findings of nerve damage, 
muscle atrophy, and weakness in the left leg, and two medical 
findings which indicate a relationship between the current 
left side nerve damage with muscle atrophy and the 1985 
laminectomy performed at the VA medical center.  This 
evidence was not available at the time of the last rating 
decision; and it raises a reasonable possibility of 
substantiating his claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151, and to this extent, the appeal is 
granted.


REMAND

In light of the Board's decision to reopen the claim, the 
entire record must be reviewed on a de novo basis to decide 
the 38 U.S.C.A. § 1151 issue.

The veteran asserts that a February 1985 laminectomy 
performed at a VA facility caused an increased lumbar spine 
disability, as well as nerve damage and muscle weakness in 
his lower left extremities, thus entitling him to 
compensation benefits under 38 U.S.C.A. § 1151.

VA medical records dated from March 1996 to October 2003 show 
ongoing complaints of low back pain, status post spinal 
surgery in 1985 with nerve damage, muscle atrophy, and 
weakness in the left leg, recurrent herniated nucleus 
pulposus with left radiculopathy and left foot drop, and 
March 2003 MRI findings of high grade degenerative stenosis 
at the central canal and intervertebral nerve root canals at 
the L2-3 through the L5-S1 levels.  

Upon review, the medical evidence of record is insufficient 
for the Board to make a determination on whether the 
laminectomy performed at the VA facility in 1985 was the 
proximate cause of the current herniated nucleus pulposus at 
L4-5 and L5-S1 with left foot drop.   

While the November 2003 VA podiatrist found that drop foot 
was due to nerve injury from back surgery with muscle wasting 
and muscle atrophy of the left lower extremity, and the March 
2004 neurologist found that the veteran's nerves in his left 
lower extremity had been cut or damaged, these opinions are 
solely based on the veteran's reports and are not a result of 
a thorough review of the claims file.  Specifically, the 
doctors did not account for the findings of a lumbar spine 
disability with left radiculopathy prior to the 1985 VA 
surgery, including the March 1980 hemilaminectomy performed 
on the left L3-4 and L4-5 at a private hospital.  
Additionally, there are no medical opinions on whether any 
additional nerve or muscle damage to his spine and/or left 
lower extremities was due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA during the 1985 laminectomy; whether 
any increase in disability was due to willful misconduct or 
failure to follow instructions on behalf of the veteran; or 
whether any additional disability was due to an event not 
reasonably foreseeable.  As such, the Board finds that these 
medical opinions are inadequate for purposes of securing 
compensation benefits under 38 U.S.C.A. § 1151.  

The issue of whether the veteran's current herniated nucleus 
pulposus at L4-5 and L5-S1 with left foot drop was 
proximately caused by a 1985 laminectomy at a VA facility is 
a medical question; and where the determinative issues 
involve medical causation or diagnosis, competent medical 
evidence is needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may entitle him to compensation, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.  

Additionally, a review of the file shows that the veteran was 
never furnished with an adequate VA letter outlining the 
applicable duty to notify and duty to assist provisions of 
the VCAA, concerning his claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  The RO provided the 
veteran with a June 2002 VCAA letter; however, this letter 
notified the veteran of the evidence necessary to show 
entitlement to service connection.  Accordingly, the 
requisite VA letter should be provided.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002).

Last, the veteran testified at the July 2005 Board hearing 
that he was receiving Social Security Administration (SSA) 
disability benefits.  Records associated with an October 1986 
special vocational training evaluation show the veteran 
stopped working in 1985 because he became disabled due to his 
back condition.  However, the records related to any award of 
SSA benefits are not associated with the claims file.  The 
CAVC held in Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) that VA's duty to assist includes obtaining medical 
evidence in the possession of the SSA.  As VA is on notice 
that such evidence exists and may be pertinent to the current 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151, VA must develop the veteran's medical 
evidence in the possession of the SSA.  See 38 C.F.R. § 
3.159(c)(2) (2005).  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Specifically, the veteran 
must be informed (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim of 
entitlement to compensation benefits 
under 38 U.S.C.A. § 1151; and the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, 38 U.S.C. §§ 5109B, 7112.  A record 
of his notification must be incorporated 
into the claims file. 

2.  The AMC should contact the SSA and 
request copies of any administrative 
decisions and all medical records 
pertaining to any lumbar spine 
disability, which were considered in any 
claim for SSA disability benefits 
awarded in 1985.  Any records obtained 
should be associated with the claims 
file.

3.  After completion of #1 and #2, the 
AMC should schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the nature, etiology, 
severity, and date of onset of his 
herniated nucleus pulposus at L4-5 and 
L5-S1 with left foot drop.  Specifically, 
the examiner should account for the 
previous findings of a lumbar spine 
disability, including the spinal surgery 
performed at a private hospital in 1980, 
and determine whether it is at least as 
likely as not (50-50 chance) that the 
veteran suffered additional nerve or 
muscle damage to his spine and/or left 
lower extremities as a result of the 
February 1985 laminectomy at the VA 
facility.  If so, the examiner also 
should consider the following:

(a) Whether any additional nerve or 
muscle damage to his spine and/or left 
lower extremities was due to the 
veteran's own willful misconduct or 
failure to follow instructions;

(b) Whether any additional nerve or 
muscle damage to his spine disability 
and/or left lower extremities was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(c) Whether any additional nerve or 
muscle damage to his spine and/or left 
lower extremities was due to an event not 
reasonably foreseeable.

The examiner should base the opinion on 
examination findings, historical records, 
and medical principles.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided, that fact 
should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


